Citation Nr: 0842102	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for gonococcal urethritis 
and scrotal swelling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
denied service connection for residuals of gonococcal 
urethritis, and from an October 2005 RO rating decision that 
denied service connection for scrotal swelling.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in September 2008.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was treated during service for gonococcal 
urethritis, shown by competent medical evidence to have 
resolved at the time of infection without residuals.  

3.  Competent and uncontroverted medical opinion of record 
states that the veteran does not have a current genitourinary 
disorder to include scrotal swelling that is related to his 
gonococcal urethritis in service.  


CONCLUSION OF LAW

The veteran does not have a disability manifested by 
gonococcal urethritis or scrotal swelling due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005 the RO sent the veteran a letter informing 
him that to establish service connection for a disability the 
evidence must show a current disability, a disease or injury 
in service, and a causal relationship between the two.  The 
veteran had ample opportunity to respond prior to issuance of 
the rating decision in May 2005.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letter satisfied the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, would be obtained by the claimant, and what 
evidence, if any, will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The letter advised the veteran that VA would make reasonable 
efforts to help him get such things as medical records, 
employment records, or records from other Federal agencies.  

The letter asked the veteran to provide the RO with enough 
information about those records to enable the RO to request 
them and reminded the veteran that it was the responsibility 
of the claimant to support the claim with sufficient 
evidence.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the 
Supplemental Statement of the Case (SSOC) in March 2007.  

At no point during the course of this appeal has the veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2006.  

There is also no indication whatsoever that any additional 
action is needed to comply with the duty to assist the 
veteran in connection with the claim on appeal.  

The veteran's complete service treatment records (STR), 
Social Security Administration (SSA) disability file, and 
post-service VA and relevant non-VA medical records are in 
the claims file.  The veteran has not identified, and the 
file does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran has been afforded a hearing before the Board, at 
which he presented oral argument in support of his claims.  

The veteran was also afforded two VA medical examinations 
during the course of this appeal, both of which are accepted 
by the Board as thorough and competent (on each occasion the 
examiner reviewed the claims file, noted the veteran's 
subjective history and documented medical history, noted 
clinical observations, and articulated a medical opinion 
supported by clinical rationale).  Remand for further VA 
examination is therefore not appropriate at this point.  See 
38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In this case, the veteran is claiming service connection for 
gonococcal urethritis and scrotal swelling, claimed as 
residual to a sexually transmitted disease (STD) in service.  

The veteran's STR shows treatment for venereal symptoms in 
August-September 1979 and March 1980, with clinical 
impression of gonococcal urethritis on both occasions.  He 
was medically cleared to depart Korea and return to the 
United States in September 1980.  The veteran declined 
physical examination upon separation from service in December 
1980.  

The veteran received VA outpatient treatment for penile 
discharge in August 1995.  The veteran reported having had a 
casual new contact two weeks previously.  

The veteran presented to Capital Health Center in June 1996 
complaining of painful and itchy scrotum, reportedly since 
1993.  The clinical impression at the time was tinea cruris 
and genital herpes.  He presented later the same month 
complaining of swollen and itchy scrotum; the clinical 
impression in July 1996 was "probable scabies."  He was 
still receiving treatment for scabies in September 1996.  

The veteran presented to Waukesha Memorial Hospital emergency 
room in October 1998 complaining of swollen testicle and 
swollen penis with discharge.  The immediate clinical 
impression was swollen testicle and cellulitis.  Laboratory 
analysis did not isolate nesseria gonorrhoeae.  The 
hospital's impression was that of possible lymphagitis or 
lymphogranuloma, but the veteran left the hospital against 
medical advice and no diagnosis was reached.  

The veteran presented to the VA outpatient clinic in February 
2000 complaining of swollen penis and scrotum.  He stated 
that his scrotum was normal prior to 1997, at which time he 
started a relationship with a woman who was "dirty" and his 
scrotum began to enlarge at that time.  The clinical 
impression was that of probable hydrocele.  

VA echogram of the scrotum in February 2000 revealed an 
impression of unremarkable sonographic appearance of the 
testicles; epididymii unremarkable in appearance; small 
bilateral hydroceles; and, extensive skin and subcutaneous 
tissue thickening of uncertain etiology but possibly related 
to chronic irritation/infection.  

The veteran presented to the VA outpatient clinic in April 
2000 complaining of penile shaft swelling since 1994 and 
worsening over the past two years; he also complained of 
scrotal itch.  The clinical impression was abnormal scrotum 
(bilateral hydrocele) and penile shaft edema of unknown 
etiology.   He received periodic follow-up treatment in the 
dermatology and urology clinics through January 2001; nothing 
in the clinical treatment notes indicates a relationship 
between the current disorders and a previous STD.  

The veteran presented to the VA Medical Center (VAMC) 
emergency room in May 2003 complaining of intermittent 
chronic penile and scrotal swelling, reported over the past 9 
years.  The clinical impression was chronic scrotal swelling 
possibly due to hydroceles.  

The veteran applied for SSA disability benefits in November 
2003, asserting that he could not work because of the scrotal 
pain, itching and swelling.  The veteran was awarded SSA 
disability benefits in January 2004, but for heart failure 
(primary diagnosis) and cerebrovascular disease (secondary 
disorder) rather than for a disorder of the scrotum.  
 
VA urology outpatient treatment notes in June 2004 show 
treatment for scrotal edema.  Ultrasound did not reveal any 
significant hydrocele or tortesticular mass.  

The veteran had a VA genitourinary examination in April 2005.  
The examiner reviewed the claims file and noted that STR 
documented two or three episodes of urethral discharge 
diagnosed as gonococcal urethritis.  

The veteran informed the examiner that he likely contracted 
gonococcal urethritis in service through patronizing 
prostitutes.  The veteran described current subjective 
complaints, and the examiner performed a clinical examination 
and noted his observations in detail, particularly noting 
that there was trace peripheral scrotal edema but no other 
abnormality of the penis, testicles, epididymis or spermatic 
cord.  

The examiner stated that the veteran had several episodes of 
gonococcal urethritis in service, successfully treated with 
antibiotics at the time of the infection.  There were no 
residual complaints at the time of discharge from service.  
There was no corroborating evidence of any current 
involvement secondary to a history of STD in service.  

The likely etiology of the veteran's reported erectile 
dysfunction in addition to scrotal edema was secondary to the 
multi-organ disease including dyslipidemia and congestive 
heart failure, plus polysubstance abuse and neuropathy.  

VA outpatient urology notes in July 2005 show follow-up for 
scrotal swelling and pruritis.  Ultrasound revealed a small 
epididymal head cyst and minimal bilateral scrotal fluid but 
no significant hydrocele.  Clinical examination revealed some 
residual prepuce swelling, possibly residual to edema and 
congestive heart failure.   The scrotum was swollen and 
distended, with thickened skin.  The clinical assessment was 
scrotal swelling.  

The veteran had another VA genitourinary examination in 
September 2005.  The examiner reviewed the claims file and 
noted that there was no evidence of ongoing gonococcal 
urethritis or residuals; the veteran's scrotal swelling began 
in 1993 or 1994 and was being treated at the VA medical 
center.  So far there was no known etiology for the ongoing 
scrotal edema.  

The examiner diagnosed history of gonococcal urethritis 
treated in service with no current evidence of residual 
disease; he also diagnosed scrotal swelling of unknown 
etiology.  

The examiner stated it is unlikely the veteran's in-service 
gonococcal urethritis had any bearing whatsoever on the 
current symptoms of scrotal swelling.  Review of medical 
literature did not show that scrotal swelling or edema is a 
sequela or result of acute gonococcal urethritis.  

Additional review also failed to reveal that scrotal swelling 
or edema is a result of chronic gonococcal urethritis, which 
the veteran in any case did not have.  Although the etiology 
of the veteran's scrotal swelling was unknown, it was certain 
that it had no proximity or bearing on in-service treatment 
for gonococcal urethritis.

In regard to the claimed residuals of gonococcal urethritis, 
the Board finds that the veteran is shown by competent and 
uncontroverted medical opinions to have no such residual 
disability.  

The VA examiner clearly stated, based on examination of the 
veteran and review of the medical evidence, that the in-
service gonococcal urethritis had resolved with treatment at 
the time of the infection, without residuals.  

There is no doubt that the veteran had gonococcal urethritis 
in service.  However, that a condition or injury occurred in 
service alone is not enough; there must be a disability 
resulting from that condition or injury.  Degmetich v. Brown, 
104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223 (1993).  

Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).  

As the medical evidence clearly shows that the veteran had no 
residuals of gonococcal urethritis the claim to that extent 
must be denied.  

The veteran has demonstrated a current disorder of the 
scrotum.  Accordingly, the first element of service 
connection is satisfied in regard to that claimed disorder.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

In this case, the veteran was examined on two occasions by a 
VA physician, and on both occasions the examiner stated a 
medical opinion, based on examination of the veteran and 
review of the complete claims file, that the veteran's 
current scrotal disorder was not residual to his in-service 
gonococcal urethritis.  The examiner cited specific medical 
rationale for his opinion; i.e., that gonococcal urethritis 
is not shown to result in scrotal disorders such as that 
currently suffered by the veteran.  

Because competent and uncontroverted medical opinion 
disproves nexus, the Board finds that the criteria for direct 
service connection a scrotal disorder are not met.  

However, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when: (1) a chronic 
disease manifests itself in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
currently has the same condition; or (2) a disease manifests 
itself in service (or within the presumptive period) but is 
not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

In this case the veteran does not claim a disease listed in 
38 C.F.R. § 3.309(a), so presumptive service connection under 
38 C.F.R. § 3.307 does not apply.  However, the veteran 
testified before the Board in September 2008 that he had 
continuous STD symptoms following his discharge from service, 
although he was so involved in drug abuse that he neglected 
to seek treatment, so service connection for a chronic 
disorder under 38 C.F.R. § 3.303(b)(2) is potentially 
possible.  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage ,10 Vet. App. 488, 
496, citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. at 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

In this case the Board finds that the veteran's testimony 
regarding continuous symptoms since discharge from service 
lack credibility because they are internally inconsistent 
with his contradictory assertion to several different medical 
providers over the years that his symptoms began in 1992-
1994, many years after his discharge from service.  

Also in regard to the veteran's credibility, the file 
includes a psychological evaluation prepared in January 1995 
in support of the veteran's claim for SSA benefits.  

The psychologist stated that the veteran had been arrested on 
numerous occasions for drug and alcohol abuse.  He had also 
been arrested for forgery, the purpose of which was to obtain 
money for drugs.  Diagnostic testing was indicative of 
dependent personality with schizoid tendencies.  

For the reasons above the Board finds that the veteran's 
unsupported testimony, in and of itself, is not sufficient to 
show chronicity of symptoms since service.  

Based on the medical and lay evidence above the Board finds 
that the criteria for service connection for gonococcal 
urethritis and scrotal swelling are not met.   Accordingly, 
the claim must be denied.  

In adjudicating the claim the Board has considered the 
benefit-of-the-doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As the preponderance of the competent evidence is against the 
claim on appeal, there can be no basis on which the benefit-
of-the-doubt rule can be favorably applied as to any matter 
in this case.  Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  



ORDER

Service connection for gonococcal urethritis and scrotal 
swelling is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


